Title: Bill Providing a Supply for the Public Exigencies, [20 May 1778]
From: Virginia Assembly
To: 



[20 May 1778]

Whereas in order to carry into effect the several acts passed at this present session of General assembly for raising a regiment of horse, for raising a battalion of infantry for garrison duty, for raising volunteers to join the grand army [for recruiting the continental army] and [other purposes therein mentioned, and the resolutions of the twenty ninth of May one thousand seven hundred and seventy eight, for making good the losses of certain sufferers in the town of Norfolk,] it will be necessary to make a further emission of <bills of credit> treasury notes and to provide for the redemption thereof; be it enacted by the General assembly that it shall be lawful for the Treasurer to issue treasury notes in dollars or parts of a dollar for any sum which may be requisite for the purposes aforesaid in addition to the sums issuable by former acts of  assembly, so as the said sum to be issued by authority of this act do not exceed [six] hundred thousand dollars. And he shall cause the said notes to be engraved and printed in such manner and on such paper as he shall judge most likely to secure the same from being counterfeited, and shall appoint proper persons to overlook the press, and to number and sign the notes upon the best terms on which he can procure them.
And whereas there is reason to beleive that the taxes imposed by an act passed at the last session of General assembly for raising a supply of money for publick exigencies will be more than sufficient to answer the purposes expressed in the said act; be it further enacted that after the taxes which shall be levied by authority of the said act shall have effected the purposes to which they are appropriated by the said act, so much of what shall remain as shall be sufficient for the redemption of the notes to be issued by authority of this present act, shall be applied to that purpose, and if so much as shall be sufficient shall not remain, further provision shall be made by law for making good the deficiency and redeeming the whole before the first day of December which shall be in the year of our lord 1785.
If any person shall counterfeit, <or aid or abet in counterfeiting> any of the said treasury-notes issued by authority of this act or shall be accessory thereto, or shall pass any such counterfeited note <in paiment> knowing the same to be counterfeit, he shall on conviction thereof suffer death without benefit of clergy.
